 

Commonwealth of lVlassachusetts

SUFFOLK' 55_ iRlAL COURT OFTHE COi\/llVlONWEALTH
SUPERIOR COUR"T DEPART|VIENT
c1v11 ooc1<ET1\10. 1384CV037583
The National Federation of
the Blind, Inc. l PLArNT|FF(S),

 

V.

Epic Syei;ems ilgrpgrgfjon,DEFENDANT(S)
SUlVllVlONS

 

Tl-ll$ SUl\/llVlOl\lS lS DlRECTED TO Epic Syetems Corporation .(Defendant' s name)
1;

You are being sued. The P|aintitf(s ) named above has started a lawsuit against you. A copy';'olc the ‘;T-'-

Plaintii°i‘s Complaint filed against you is attached to this summons and the original complaint has be§n

filed m the Suffolk Superiol' COurt. YOU l\/lUST ACT PRO[VIPTLY `i'O PROTECT YOUR RlGHT~S.

:_.__l,

You must respond to this lawsuit in writing Within 29 days.. lt you do not respond, the court may decide
the case against vo1 .1 and award the Flaintiit everythinga seed tor 111 the complaint You mill also lose the

 

11111111'¢111111\/ to te1l v1:1111 ;'1 idle oithe story You 1”111.15t1"es;oohd to ti 1115 levi/si 111t 1"1 /yrith rea en it vou 1511~

 

.. " `. !.‘ . _. “ 1
1 With the Plaintiti.. 11 you need mere time to residen d, 1a

,@,
£1.

so
“"1
t s

ij
iii
t ii
1 >1
l‘ if
111
131

time in heritng irons the Coert. '
Hovv to Respo'nd. To respond to this lawsuit, you must file a written response with the court and mail a
copy to the Plaintitl’s A'ctorney (or the Plain_titf, 11 unrepresented) You can do this by: ~__
lli,ii:plg Muror signed original response with the Clerl<' s Oi°fice for Civi| Business §up_er;lh§r Court 3 Pemberton Square ,

a13oet0r1,1 MA rozl@(§ddress), )by mail or in person AND

b. Delivering(i rmailing a copy of your respoSnse to the Plaintitf's Attorney/Plaintitf at the following
address: Cl`rls'i Merrlmac §etskiios]i::§) §’M§u§§flllzn? Rogers ’ Barshak & Cohen’ P ° C ° ’
What to include' 1n your response. An ”Ansvver"' is one type ot response to a Compiaint. Your Answer
must state whether you agree or disagree with the tact(s) alleged in each paragraph ot the Complaint.
SOme defenses, called affirmative detenses, must be stated in your Answer or you may'lose your right to
use them in court. lt you have any claims against the Plaintitf (referred to as counterclaims) that are
based on`the same facts or transaction described in the Complaint, then you must include those claims
in your Answer. Otherwise, you may lose your right to sue the Plaintih”‘ about anything related to this
|awsuit. lt you want to have your case heard by a jury, you must specifically request a jury tria‘l in`you"r
/-\nswer or in a written demand for a jury trial that you must send to the other side and file With the
court no more than 10 days after sending your An’swer. You can also respond to a Complaint by filing a
”Nlotion to Dismiss,” ii you believe that the complaint is legally invalid or legally insutiicient. A Motion
to Dismiss must be based on one otthe legal deficiencies or reasons listed under i\/lass. R._Civ. E.,Al`Z. ltv
you are filing a |Viotion to Dismiss, you must also comply With the filing procedures for ”Civil i\{lotions'f'
described in the rules of the Court in Which the complaint was filed, available at v "
Www.mass.gov.courts/case~legaleres/rules of Court.

Case 1:18-cv-12630-RWZ Document 16 Filed 01/09/19 Page 2 of 33

Legal Assistance You may_ Wish to get legal help from a lawyer if you cannot get legal help,' some basic

information for people Who represent themselve5`15 available at WWW mass. gov/courts/selfhelp.

Required information on all tillr_igs: The_ "Ci\/il docket number” appearing at the top of this notice is the
case number assigned to this case and must appear on the front of your Ansvver or l\/lotion to Dismiss.

You should refer to yourself as the '.’D'.”el°endant

Witness l-Ion. Juclith Fabricant, Chieilustice on December 6 , 2018

 

Cl'erk-l\/lagistrate

Note: The number assigned to the Compiaint by the Clerl<~»l\/lagistrate at the beginning of the lawsuit should be indicatedlon the

summons before it is served on the Defendant.

PROOF CF SERVlCE GF PROCESS

1 hereby certifythat on December 27. 20 418, lserved a why Oithis SummOnS
' together With a copy of the corn_nlaint m this action on the defendant named m this summons, in the

following manner (See I\/lass. R. Civ. P. 4 (d)(l 5)):

Via certified mail, return receipt requested. A ¢Opy 05 thp rracking Order Was

also Setved.

,,~"‘4 1

Slgnature: `é¢/"/ C 1276ij

Christine M. Netski

 

Dated: ,.D.ec;ember_`?~'/ ____~__-_J Zo_l&

l\l.B. TQ PROCESS SERVER:

PLEASE ENTER THE DATE THAT YOU lVlADE SERVlCE Oi\l THE DEFENDANT lN THlS BGJ)( »~ BGTH
Dl\l THE ORlGlNAL SUlVllVlOl\lS AND Ol\l THE COPY OF THE SUi\/llVlOl\lS SERVED ON -THE D_EFENDANT.

IHERSVA'TEUAND&HTFFYC|

Jan. 3, 2019_

m
mHEGO|NG DOCUMENT |S A PULL.:
TRUE AND CORF\ECT COP¥ OF THE
OR|G!NAL`ON FlLE |N M¥ OFF|CE.
AND |N MY LEGAL CUSTODY.

 

. THAT THE

 

 

 

MicHAEL Jos£PH ooNovAN "
ch.m< / MAoismA're
surrou< soPEmoR c1v1L comm

oePARTMENT oF ma mm
‘*9 ////[J /¢;(g(‘ /// j%//w

Ae,JS/é. Clerk /

 

Case 1:18-cv-12630-RWZ Document 16 Filed 01/09/19 Page 3 of 33

 

 
  

. 'C.,<,>`MPLE;TET'Hi$sé¢;rioo?;biv'§be_ ERY*Y

 

A. Sigrlature

 

 

 

 

’ § Prlnt your name and address on the reverse X m Agem
so that We can return the card to you. v _ m Addressee 1
ll Attach this card to the back of the mai|piece, B' Rejce"’ed by (P""ted Name) C' Date °f De"VeW
or on the front if space permits
1. Aniole Addressed to: D. ls delivery address different from item 1? l:l Y€S
Judlth R. Faulkner , CEO If YES, enter delivery address below: [] No '

Epic Systems Corporation
1979 Milky Way
Verona, WI 53593-9179

1 5 pew
2@1€~3?;?

   

 

 

 

3. Service Type 111 Priority Mail Express®

   

 

' E Adult Signature ` l:| Registered Mail’~'
‘ l:l dult Signature Fiestricted Delive ij registered Mai| Restricted
Certified i\/lai|® jeiivery v
` l;l Certified Mail Flestricted De|ivery Fieturn Re_ceipt for
rises seat anita sits seal-1 1-1? mo,,emoenve,y E¥emhand§e M
' ' l:l Collect on Delivery Restricted De|ive lQnatUVe OnfirmailOnT
2. Artlcle Number (Transfer from serv/ce /abe/) g ln$![eqMan ` ry m q|.nmmredconnm . w

 

 

 

' j1"‘ l:]';lr§ g E;-rl=§» §§ ' l_`jl g |_`] '? ' ij 5 fn Ll~ '[]'3 L} g 51 viewed Mau aeszricred D'euve`r>y" Restricted Delivery

(over SSOO)

  

F>S Form 381 “i , ,'-\pril 2015 PSN 7530~02~000-90' '

Dornestie i~’ie.to'rn Reoeipi; l

Case 1:18-cv-12630-RWZ Document 16 Filed 01/09/19 Page 4 of 33

COMMONWEALTH ()F MASSACHUSETTS
SUFFOLK COUNTY SUPERIOR COURT

THE NATIONAL FEDERATION OF THE
BLIND, INC.,

Plaintiff
V' CIVIL ACTION NO. 1884CV03758B
EPIC SYSTEMS CORPORATION,

Defendant

 

 

PLAINTIFF’ S AFFIDAVIT OF SERVICE IN COMPLIANCE WITH MA§§ GENERAL
LAWS, CHAPTER 223A 86 ,' -

l, Christine M. Netski,'counsel'forthe plaintiff in the above~entitled actio`h, Say that on

/`.

ee11:1’1>e1 o, 21"11*1§§, § gave W:"i§jh';ea name to the ¢.;ie§e'r;d;a;a’£;,z §Liple S§/sie~:::s page 1111 1911 oz ihe 1131@11;
of a C<),rrz;)iairn'; agai;nsi: ii; 1311 waiting 9 191191» 9931;909 99999;€93 999 999999~9 9999 199;9999119999¢1 99 999
Chief Executive 01:t`ioer of Epio Systems Corporation Judith R Fauli<;ne119’79 l\/[ilky Way,
Verona, WI 53593-9179.
I have attached proof of Service from the Post Offlce.
SIGNED UNDER THE' PAINS AND PBIJALTIES OF PERJURY THIS 27TH DAY OF

DECEMBER, 2018. kwé// "
4 jj d

Christine M. Netski

 

4829-7896-2052, v. 1

USPS'°Om®CY§eP§:I§WM%-YWZ Documem 16 Filed 01/09/19 Page 5 of 33 Pag€ 1 01° 2

USPS Tracking® FAQs > (https://www.usps.com/faqs/uspstracking-faqs.htm)

Track`Athher Pa'ckage +

   

 

 

 

. Re ve X
Tracklng Number: 70150640000765640346 mo
Expected De|ivery on
MGNDAY

_ " DECEMBER by
2018 ® B.GGQE‘§‘B ®
113
§§
1915 111§11@11§11
December10,2018 3112:38 pm
De|ivered, Left With individual
VERONA, Wl 53593
Get Updates \/
Text & Email Updates \/
Traoking History V
\/

Product information

See Less /\

https://tools.usps.com/go/TrackConflrmAction?tRef=fullpage&th=Z&teth8777=&tLab. .. 12/18/2018

CPRTR?709-CR

cv-126%%¥%3§5"§%[§§'@§1£@3£§§3%§53/19 Page 6 of 33

g Docket Report

  

1884CV03758 The Nationa| Federation of the B|ind |nc vs. Epic Systems Corporation

 

 

 

 

 

 

CASE TYPE: Equitable Remedies F|LE DATE: 12/04/2018
ACT|ON CODE: D03 CASE TRACK: F - Fast Track
DESCR|PT|ON: |njunction
CASE D|SPOS|T|ON DATE 12/28/2018 CASE STATUS: C|osed
CASE D|SPQS|T|ON; Transferred to another Court STATUS DATE ; 12/28/2018
CASE JUDGE: CASE SESS|ON: Civi| B
PART|ES
P|aintiff Attorney 546936
The Nationa| Federation of the B|ind |nc Christine M Netski

Sugarman, Rogers, Barshak & Cohen, PC
Sugarman, Rogers, Barshak & Cohen, PC
101 |V|errimac St

Boston, MA 02114

Work Phone (617) 227-3030

Added Date: 12/04/2018

Defendant Attorney 661136
Epic Systems Corporation Anthony Ca|ifano

Seyfarth Shaw LLP

Seyfarth Shaw LLP

Seaport East

Two Seaport Lane

Boston, MA 02210

Work Phone (617) 946~4925

Added Date: 12/24/2018

Attorney 690997
N|ichae| E Steinberg

Seyfarth Shaw LLP

Sey'farth ShaW LLP

Two Seaport Lane

Suite 300

Boston, l\/|A 02210

Work Phone (617) 946-8316

Added Date: 12/24/2018

 

 

 

 

 

Printed: 12/28/2018 11:26 am Case No: 1884CV03758 Page: 1

 

 

 

 

CRTR2709~CR

   

12603%411§:"§“5"°F“ir§$£rté'%tf€€e 7 133

Docket Report

 

|NFORMAT|ONAL DOCKET ENTR|ES

 

 

 

 

 

 

 

Date Ref Description Judge
12/04/2018 Attorney appearance

On this date Christine M Netski, Esq. added for P|aintiff The Nationa|
11111 1111 F1e1de1rat1lo1n1oft1heBlmd|nc 11111111 111111 11111 11111
12/04/2818 Case assigned to:

1 1 1 1 1 111 _1 111 1 1113101|\/|1Tr1a10k F-11F1a131 :|'rack was1a1d1d1ed10ry 12/84/28181 1 1 1 1 1 1 yyyyyyyyyyyyyyyyy
12/014/2818 1 1 1 1111 1 1 Orlgina| civi1| complaint filed 1111111111111111111111111111111111111111111111111111111
12/04/2818 2 Civi| action cover sheet filed.

,,(n/,,='=l),(tft<),,m , w
12/24/2818 Attorney appearance

On this date Anthony Ca|ifano, Esq. added for Defendant Epic Systems
,,,,,,,,,,,,,,,,,,,,,,, COFPQ[a,ti,Qn,,,, ,,,,, , ,,,,, ,,,,,,, ,,,,,,,,
12/24/2018 Attorney appearance

On this date N|ichae| E Steinberg, Esq. added for Defendant Epic Systems

, , , , , , 0 , ,_ ,C,Q"PQ[§“,QU ,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,

12/24/2018 3 Notice of Removai to the United States District Court filed by

Defendant (US Dist #18-cv-12630)

, , , , , ,, , , , App,lis-BSTO Epi§> §y§tem§ ,QQrpQ!€atlQn, thfendant) , , , , ,,,,,,,,,,,,,

12/27/2818 4 Service Returned for
1 1 1 13efendant1Epic System1s1Qo[p0ratlor1 :18er1v1ic1e1 via ce_r§ifjed 1rnaii; 111111111111111111111
12/28/2818 RE|V|OVED to the U. S. District Court
111111111 1 10fi\/iass1a1ch1u1set1ts11 11111 111111 11111 1111111111
12/28/2818 Case transferred to another court
inman Avrm'.r moosmncu
Jan. 3, 2019

, WAT THE

_____________
Fonseomo oocuMENT rs A must
Taue mo connect copy oF THE
omerNAL oN HLE lN Mv oFFrcE. §

AND IN MY LEGAL CUSTODV.

..
’o

~ucHAEL JosEPH ooNovAN d
ctsm< / MAclsm/we
suFFou< supenroa cmt count

EPARTMENT OF TH__E THIAL T111
é"r ///j ‘7£47‘,{¢¢ f /// s ;¢; /

 

ve clerk ./"

 

Printed: 12/28/2018 11:26 am

Case No: 1884CV83758 Page: 2

 

 

 

Case 1:18-cv-12630-RWZ Document 16 Filed 01/09/19 Page 8 of 33

COMMONWEALTH OF MASSACHUSETTS
SUFFOLK COUNTY SUPERIOR COURT

1 11 1 1 1111 1
THE NATIONAL FEDERATIGN OF THE 4 § 3 7 5 ® 3
BLIND, INC.,
Plaintiff
v.

EPIC SYSTEMS CORPORATION,

Defendant

 

 

COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Plaintiff the NationalFederation of the Blind (‘FNFB”), through its attorneys, sues Epic

/441“

Systems Corj;)oration g npic”) for deeiaratory and injunctive reiiet`, and a,iieges as i’i`oiiov\/st

 
 

violation of l\/iass. Gen. Laws cit i§lB, § 4.
PARTIES

2. Plaintiff the NFB, the oldest and largest national organization of blind persons, is
a non-profit corporation duly organized under the laws of the District of Columbia and its
principal place of business is in Baltimore, l\/laryland. The majority of its tens of thousands of
members are blind persons who reside throughout the United States, including l\/Iassachusetts.
The NFB is a “person” as defined in Mass. Gen. Laws ch. 15 lB, § ll

3. Defendant Epic is a corporation organized under the laws of Wisconsin. lts
principal place of business is located at 1979 Milky Way, Verona, Wisconsin. Epic is a “person”
as defined in Mass. Gen. Laws ch. lSlB, § l and Mass. Gen. Laws ch. 223A, § l. lt transacts
business in the Commonwealth and contracts to Supply services or things in the Commonwealth

because it develops, sells, and/or licenses software to medical providers and health care

Case 1:18-cv-12630-RWZ Document 16 Filed 01/09/19 Page 9 of 33

institutions in the Commonwealth. These activities provide a basis for subject matter jurisdiction
under Mass. Gen. Laws ch. 151B and personal jurisdiction under Mass. Gen. Laws ch. 223A, § 3.

FACTUAL BACKGROUND

4.- Blind persons access computer software using screen reading technology. Screen
reading technology involves the use of software that converts visual screen components to
spoken information or braille and allows screen navigation using keyboard commands

5. To ensure that software is accessible with screen reading technology, software
makers must follow recognized software coding standards so that the software can properly
interact with keyboard commands and information conveyed visually to a sighted user is
conveyed to blind users tlnough the screen reading technology 'l`he term “Accessible means

that blind individuals are able to independently acquire the same imerniatienq engage iM the sain

   

and enact ti'i.c sane seiv;»;es iv min the ss ":_e * … § ¢' ii wind iiiii/:daais ali
witt1 substantially equivalent ease of use
6. Epic is one of the largest providers of health care software in the United States.

According to its website, “[m]ore than 200 million patients have a current electronic record in
Epic.” See ln a nutshell, https://www.epic.com/about. While Epic has taken steps to make
patient-facing portions of its electronic health record software accessible with screen reading
software so that blind patients are able to access their health information, Epic has not made the
clinical or administration-facing portions of its software accessible to blind healthcare workers

7. Despite knowing that its software is inaccessible to blind healthcare workers, Epic
sells and licenses its software to healthcare providers in the Commonwealth. On information and
belief, Epic is now used by numerous hospitals and other healthcare providers in Massachusetts.
Because blind individuals cannot use Epic’s software on the clinical or administration side, they

are effectively barred from employment at hospitals and facilities that use Epic’s software.

Case 1:18-cv-12630-RWZ Document 16 Filed 01/09/19 Page 10 of 33

8. The NFB is widely recognized by the public, Congress, state legislators, executive
agencies of government, and the courts as a collective and representative voice on behalf of blind
Americans. The purpose of the NFB is to promote the general welfare of the blind by
(l) assisting the blind in their efforts to integrate themselves into society on terms of equality and
(2) removing barriers and changing social attitudes, stereotypes, and mistaken beliefs that sighted
and blind persons hold concerning the limitations created by blindness and that result in the
denial of opportunity to blind persons in virtually every sphere of life. The NFB and many of its
members have long been actively involved in promoting accessible technology in and out of the
workplace so that blind persons can live and work independently in today’s technology-
dependent world As part of its mission and to achieve these goals, the NFB actively pursues
litigation and eng _ »~ 1 , " m ‘ lie policy discussions to ensure that the blind receive eena

1 ' 1 ,1 , ' ,~z r> c
in '~» a 1;; 1'.'~> ~.<'- x -~.i n "“ (ra~*' i' §’ 'e 1~">. z vs ~ ,, cia - ;~ ly e~.cx~r: 51\.", i'. m 1 r_» z' § \
elli,.§€`/SL; w CZIiL:iL-’Vl§ieilt f`) 131 ;' 1…;. f fiii.t§ iei,ii.ii.~.€ t:.."§ l ~,_;

 

9. T .e rees to accessible employment lt has several
divisions relating to employment barriers and has an employment committee devoted to assisting
NFB members with employment issues. lt has other divisions and activities devoted to
employment for the blind. For example, it has a National Job Fair at its annual convention, a
public employee division, a committee made up of blind federal employees, and a Blind
Merchants Division. The NFB is affiliated with three residential training centers for blind
individuals with a goal of increasing employment among the blind. The NFB also has been
directly involved in the development of technology that helps blind people, including those in the
work force, access print materials with its collaboration with Ray Kurzweil to develop the

Kurzweil Reading Machine, the first machine to use optical character recognition to convert text

to speech

Case 1:18-cv-12630-RWZ Document 16 Filed 01/09/19 Page 11 of 33

l(). The NFB has standing to sue as an association on behalf of its blind members, as
Epic’s unlawful conduct interferes with blind NFB members’ rights to have full and equal access
to employment opportunities One of the NFB’s principal missions is to ensure equal access to
employment opportunities for the blind. Many NFB members work and seek to work in the
healthcare industry, and the NFB has at least one member residing in Massachusetts who would
have standing to sue because he has (a) been discriminated against on the basis of his disability
by facilities that have adopted Epic’s inaccessible software, or (b) been dissuaded from applying
for work in healthcare facilities that use Epic software because it is inaccessible None of the
NFB’s members will be required to participate in this action because the NFB will seek

declaratory and injunctive relief only and will not seek individualized remedies

t__\
M
rel
ii$‘
Cl>
Z
rn
lDZJ
$D
ted
m
C>
,‘:‘.Y"
533
(, 1
vi
e-+
m
L"S
¢';i..
,..i .
,*;”.S

lift
vi
C)
m.
ft
€'D
C§‘
Cl>
C')
$>l>
t:‘,
C¢")

l

g l
(,D"'>
m
CL
$>D
,’Z;`§
"'f.
UJ
C"`.)
O
,".I$
ina
§§
C h
F"+-
md
$A.i
UJ
55
»..
(’W
(`i)
fin
r-r
E\
E`i.i

mission.

12. On July 12, 2018, the NFB filed a complaint with the Massachusetts Commission
Against Discrimination alleging all of the claims herein.

13. On October 25, 2018, the MCAD granted the NFB’s request to withdraw its
MCAD complaint so that the NFB could pursue this action under Mass. Gen. Laws ch. 151B, § 9.

CLAIM

COUNT I
Violation of Mass. Gen. Laws ch. lSlB, § 4(4A)

14. Plaintiff incorporates each of the foregoing allegations as if fully restated herein.

Case 1:18-cv-12630-RWZ Document 16 Filed 01/09/19 Page 12 of 33

15. Mass. Gen. Laws ch. 151B, § 4(4A_) makes it unlawful “for any person to coerce,
intimidate, threaten, or interfere with another person in the exercise or enjoyment of any right
granted or protected by this chapter.”

16. Mass. Gen. Laws ch. lSlB, §‘ 4(16) guarantees that individuals in the
Commonwealth have the right to be free from discrimination based on disability in the workplace
by making it unlawful “[f]or any employer, personally or through an agent, to dismiss from
employment or refuse to hire, rehire or advance in employment or otherwise discriminate against,
because of his handicap, any person alleging to be a qualified handicapped person, capable of
performing the essential hinctions of the position involved with reasonable accommodation.”

17. By selling and/or licensing inaccessible software to employers in Massachusetts
and by failirg to reinediate icnown access barriers in its software Epic has introduced an artificial

i ~ x 'i>
~.,,. + +l mr wm n m-~…
»""zr i;'§r;i{ i;rz:»\ ;i-, fll.'~\,§;((§i

~¢

wl
,,1`
Y"‘J

 

rircmbers) ivhe are otherwise qualified to lie employed at hospitals and by healthcare pre viders
that use its software Epic has thereby interfered with the rights of blind individuals to equal
employment opportunities as guaranteed by Mass. Gen. Laws ch. 151B, § 4(16), in violation of
Mass. Gen. Laws ch. 151B, § 4(4A).
PRAYER FOR RELIEF

WHEREFORE Plaintiff, the National Federation of the Blind, respectfully requests that
this Court:

a. Declare that Defendant has violated Mass. Gen. Laws ch. 151B § 4(4A);

b. Enter a permanent injunction prohibiting Defendant from continuing to sell,
install, or contract to sell or install computer software to employers in the Commonwealth that is

not independently accessible to blind persons ;

Case 1:18-cv-12630-RWZ Document 16 Filed 01/09/19 Page 13 of 33

c. Enter a permanent injunction requiring Defendant to immediately remediate any

software used in the Commonwealth that is not independently accessible to blind persons;

d. Award Plaintiff its reasonable attomeys’ fees and costs pursuant to Mass. Gen.

Laws ch. 151B, § 9; and

e. Award any such other and further relief as justice may require.

REOUEST FOR SPEEDY TRIAL

18. Plaintiff requests a speedy trial pursuant to Mass Gen. Laws ch. 151B, § 9.

l NEREBV A"'TESJ' AND CERTM QN
Jan. 3, 2019 nMT“m
FoREooiNG DocuMENr ls A PuLL.
mac ANO conaEcT con or THE
OweiNAL oN F¢LE \N MY oFFicE.
mo m Mv LEGAL custom

M¢cHAEL JosEPi-i oo~ovAN `
cLEm< / montana -
suFFou< suPEmon ccvu. count

pEPARTMENT OF /T/HE TR|AL CDUF\T 7

c/ZéL// ///// \_;’§. 5 55 /`__./'

t. Clerk

Dated: December 4, 2018

Respectfully submitted,

 

 

Christine M. Ne'tski -"BBO '#'546936

SUGARMAN, R©GERS,
BARSHAK .& Cl")l-l`r";l\lj PLC,

till lvieiriniac Street: Suite §0u

Boston, l\/lassachusetts 021 l/Jl~¢i737

'l“‘: (61’7) 227~3030

F: (617) 523~4001

netski@sugarmanrogers.com

Joseph B. Espo (Pro Hac Vl`ce motion to bejilea’)
Kevin D. Docherty (Pro Hac Vice motion to befilea’)
BROWN GOLDSTEIN LEVY LLP

120 East Baltimore Street, Suite 1700

Baltimore, l\/Iaryland 21202-6701

T: (410) 962-1030

F: (410) 385-0869

jbe@browngold.com

kdocherty@browngold.com

Attorneysfor i"laintz`jjf

Case 1:18-cv-12630-RWZ Document 16 Filed 01/09/19 Page 14 of 33

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

°°°KET NUMBER Tria| Court of Massachusetts , "
ClVlL ACT|ON COVER SHEET ig H 375 &))B The Superior Court .

FLA|NT|FF(S): The Natlonal Federallon oftha Bl|nd, |nc. COUNTY
ADDREss; 200 East Wells St;reet at Jern:lgan Place Suffolk

Ba|ttmore, Maryland 21230 DEFENDANT(S): Epic Systems Corporallon
ATTORNEV: ChrlSllnB M. Nelskl, Esqu|re. Sugarman, Rogers. Bershak & Cohen, P.C.
ADDRESS: 101 Msrr|mac Slrael ADDRESS: 1979 Ml|ky Way

Boslon, MA 021144737 Verana, W| 53593-9179

(617) 227~3030
BBO! 546936

 

TYPE OF ACT|ON AND TRACK DES|GNAT|ON (see reverse slde)

CODE NO. TYPE OF ACT|ON (specify) TRACK HAS A JURY CLA|M BEEN MADE?
DOS/m Declaratory and lnjunctive Rellef F [:\ YES l:_] NO

*lf "Other" please descrlbe:

 

 

STATEMENT OF DAN|AGES PURSUANT TO G.L. c. 212, § 3A

The following' ls a fu|l, itemized and detailed statement of the facts on which the undersigned plaintiff or plaintiff counsel relles to determine money damages For
this form. disregard double or treble damage claims; lndicate single damages only

(attach additional sheets as hecessary)

A. Documahtad medical expenses to date:
1. Total hospital expenses .................
2. Tota| doctor expenses
3. Tota| chiropractic expenses
4. Tota| physical therapy expenses .
5. Total other expenses (descrlbe be

 

 

 

 

 

Subtota| (A):

B. Documented lost wages and compensation to date
C. Documented property damages to dated
D. Reasonably anticipated future medical and hospital expenses
E. Reasonably anticipated lost wages
F. Other documented items of damages (clescribe below)

 

 

 

 

mea'éhese¢» 666999€/~96‘56"=

 

G. Brief|y describe plaintiffs lnjury, including the nature and extent of injury:

TOTAL (A~F):$

(attach additlonal sheets as necessary)

Provlde a detailed description of claims(s):
TGTAL: $

Slgnature of Attorney/Pro Se Plaintlff: X Date:

 

RELATED ACT|ONS: P|ease provide the case number, case name, and county of any related actions pending in the Superlor Court.

 

CERT|F|CAT|ON PURSUANT TO SJC RULE 1:18
l hereby certify that | have complied with requirements of Ru|e 5 of the Supreme Judicial Court Unlform Rules on Dlspute Resolution (SJC
Rule 1:18) requiring that | provide my clients with)/r:_:matlon about court-connected dispute resolution services and discuss with them the

 

advantages and disadvantages of the various etho s of dispute revy¢:n.

Signature of Attorney of Record: X xi Date; 593 41 2018

 

 

l umw Avras'.r mccann on
an. 3 2019
.`I._._.._...L._.....___._ . wm ma
FonEGorNG oocuMENr rs A Puu..
muE mo connect copy ol= me

OF\|G|NAL ON F|LE |N MY OFFICE,
AND |N MY LEGAL CUSTODV.

 

MlCHAEL JOSEPH DONOVAN
CLERK / MAG|STRATE

 

 

~r Case 1:18-cv-12630-RWZ Document 16 Filed 01/09/19 Page 15 of 33
fit
et

COMMONWEALTH OF MASSACHUSETTS

SUFFOLK, SS. SUPERIOR COURT DEPARTMENT

 

U$ D,`$t ¢ iR-<.\/~ 12650

THE NATIONAL FEDERATION OF THE
BLIND, INC.,

Plaintiff, CIVIL AcTroN No.; 1884-cv-03758B

V _ 5 gene “.WVW.”<.»»:

 

EPIC SYSTEMS CORPORATION,

Defendant

 

   

NOTICE'OF HLING OF NOTICE OF REMOVAL

PLEASE TAKE NOTICE that this ease7 Wlnch Was previously pending in the Trial Court
oi`the Commonwealth ot`l`~/lassaehusetts, Superio:r Court Depar"trnent, Sut`l't)ll< County, has been
removed to the United States District Court for the District of Massachusetts by the Defendant
Epic Systems Corporation pursuant to Title 28 U,S.C. §§ 1331, 1441 and 1446. A copy ofthe
Notice of Removal, flled With the United States District Court for the Distn'ct of Massachusetts,
is attached hereto as EXhibit A.

PLEASE TAKE FURTHER NOTICE that, pursuant to 28 U.S.C. § l446(d), this Court

“shall proceed no further unless and until the case is remanded.”

[Signatures on following page]

53448351V.l

CaS€ lilS-CV-lZGSO-RWZ

iesneavAvrssrmocearnoN

Jan. 3a 2019, ,THA?THE
FOREGO|NG DOCUMENT iS A PULL.-
TF.lUE AND CORRECT COPY OF THE
ORIGINAL ON F|LE lN MY OFFiCE.
AND lN MY LEGAL CUSTODY.

MlCHAEL JOS~EPH DONOVAN
CLE RK l MAG`iSTRATE

SUFFOLK SUPERJOH ClVlL COURT
QEPARTMENTOF ¥HE TRIALCOUFl`l'_

ref '////(¢ea(° /// \j/¢/[ /¢/

ASe/LZ. Clerk

5344835 l vii

 

Document 16 Filed 01/09/19 Page 16 of 33

Respectfully submitted,
EPIC SYSTEMS CORPORATION,

By its Attomeys,

 

 

Anthony S. Califano (BBO #66] 136)
Miohael E Steinberg (BB) #690997)
SEYFARTH SHAW LLP

Seaport East

Two Seaport Lane, Suite 300
Boston, MA 02210-2028

Tel: (617) 946-4800

Fax: (617) 946-4801
acalifano@seyfarth.com
msieinbei‘g(q§isey/fztrth.oc)nt

 

Case 1:18-cv-12630-RWZ Document 16 Filed 01/09/19 Page 17 of 33

CERTIFICATE OF SERVICE

I, Michael E. Steinberg, hereby certify that on December 21, 2018 1 served a true copy of
the foregoing document by email and first class mail, postage prepaid, on

Christine M. Netski

Sugarman, Rogers, Barshak & Cohen, P.C.
101 Merrimac St., Suite 900

Boston, MA 021 14-4737

Joseph B. Espo

Kevin D. Docherty

Brown Goldstein chy LLP

120 East Baltimore Strect, Suite 1700
Baltimore, MD 21202-6701

      

M"ichaei E. steinberg fly

esa

53448351v1

Case 1:18-cv-12630-RWZ Document 16_ Filed 01/09/19 Page 18 of 33
Case 1: 8-cv~1 630 Documentl Frled 12/21/18 PagelofB

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

THE NATIONAL FEDERATION OF THE CIVIL ACTI@N NQ_; 18_1263()

C.A. No. 18~3758B

BLIND, iNc.,
Plaintiff REMo\/ED FRoM THE sUPERIOR
V 1 coURT or sUFFoLK couNTY,
' : coMMoNWEALTH oF
EPIC sYsTEMs coRPoRATIoN, § MASSACHUSETTS

Defendant

 

DEFENDANT EPIC SYSTEMS CORPORATION’S N()TICE OF REMOVAL

Defendant Epic Systems Corporation (“Epic”), by and through its attorneys, pursuantto 28
LlrS.C. §§ 1332, 1441 and 1446, files this Notice ot` Removal with respect to the above captioned
case, Which Was filed and currently is pending in the Superior Court of Sut`t`olk County,
Commonwealth of Massachusetts, Civil Action 1\10. 18-3'7583. in support of its Notice oi`
Removal, Epic states as follows:

Background and Timeliness

l. On or about December 4, 2018, Plaintiff, the National chcration ofthe Blind,

lnc. (“Plaintift”), filed its Complaint in the Superior Court of Suffolk County, Commonwealth of

Massachusetts.

2. Plaintiff Served Epic With a summons in this action on or about December 11,
2018.

3. Bccausc Defendant has filed this Notice of Removal Within thirty days of

receiving service of process, this Notice of Rcmoval is timely See 28 U.S.C. § 1446(b).

52598272v.3

 

Case 1:18-cv-12630-RWZ Document 16 Filed 01/09/19 Page 19 of 33
Case 1:18-cv-12630 Document 1 Filed 12/21/18 Page 2 of 8

4. Pursuant to 28 U.S.C. § 1446(a), a true and correct copy of Plaintift’s Summons
and Complaint from the State court action is attached hereto as Exhibit 1. These documents
constitute all “proccss, pleadings, and orders” served on Epic in the state court action Secking
recovery against it.

5. Epic is a provider of certain software used by healthcare providers throughout the
United Statcs. See Compl., 11 6. According to Plaintiff’s Complaint, Epic’s software is not
compatible with screen reading technology, and therefore, is not accessible to blind healthcare
workers. Id., 11 6. Also according to Plaintiff, “[b]ecause blind individuals cannot usc Epic’s
Software on the clinical or administrative side, they arc effectively barred from employment at
hospitals and facilities that use Epic’s software.” Ia’., ii 7. Plaintiff alleges that Epic’s sale and
licensing of its software to healthcare providers in Massachusetts constitutes interference with
biinti persons` right to be free from handicap discrimination in empicyment under i"~/i.ii`i,ii, c
i§lB, § ¢i(io)., in violation ot`ivt.tj.L. c. i§ 1 B, § li(¢iA`).

6. Plaintiff seeks a permanent injunction prohibiting Epic from continuing to sell,
install, or contract to sell or install computer software to employers in the Commonwealth of
Massachusetts that is not “indepcndently accessible to blind persons[.]” Id., Prayer for Relicf,
Para. (b), p. 5. Plaintiff also requests a permanent injunction requiring Epic to “immediatcly”
modify any Softwarc used in Massachusetts in order to make it “indcpendently accessible to
blind pcrsons[.]” Id., Para. (c), p. 6. Finally, Plaintiff seeks an award of its reasonable attorneys’
fees and costs pursuant to G.L. c. 151B, § 9. Id., Para. (d), p. 6.

This Case Is Removable Based Upon Diversitv Jurisdiction
7. Pursuant to 28 U.S.C. § 1441(a), “any civil action brought in a Statc court of

which the district courts of the United States have original jurisdiction, may be removed by the

52598272v.3

 

Case 1:18-cv-12630-RWZ Document 16 Filed 01/09/19 Page 20 of 33
Case 1:18-cv-12630 Document 1 Filed 12/21/18 Page 3 of 8

defendant to the district court of the United States for the district and division embracing the
place where such action is pending.”

8. Pursuant to 28 U.S.C. § l332(a), “[t]he district courts shall have original
jurisdiction of all civil actions where the matter in controversy exceeds the sum or value of
$75,00(), exclusive of interest and costs, and is between. . .citizens of different States.”

9. In this case, both the “diversity” and “amount in controversy” requirements are
met.

The Parties Are Diverse

l(). For purposes of federal court jurisdiction, “a corporation shall be deemed to be a
citizen of every State and foreign state by which it has been incorporated and of the State or
foreign state where it has its principal place of business t . . .,"" 28 U.S.C. § 1332(¢;)(!).

i i, Fiaintiff is a nonprofit corporation Organ?ee tinder the iaws oftne §§`.§istrict of
Coiurnbia and maintaining a principal place of business in Maryiand, See Compiv, il 2,
Accordingly9 Plaintiff is a citizen of the District of Columbia and Maryland. See 28 U.S.C.

§ l332(c)(l).

12. Defendant is a corporation organized under the laws of Wisconsin and
maintaining a principal place of business in Wisconsin. See Compl., il 3. Accordingly,
Defendant is a citizen of the State of Wisconsin. See 28 U.S.C. § 1332(0)(1).

l3. Because Plaintiff and Defendant are citizens of different states, this case is
“between citizens of different states” and the parties are diverse See 28 U.S.C. § 1332(a), (c).

The Amount In Controversy Exceeds $75,000
14. In the Complaint, Plaintiff seeks a permanent injunction requiring Epic to

“immediately” modify any software used in Massachusetts in order to make it “independently

52598272v.3

-_2630- Z Document 16 Fi|e d 01/09/19 Pa 92101°33
CaSeéa:SL<§ v12§3v(¥ Documentl Filed122/1/18 Page4 490 f8

accessible to blind persons[.]” See Compl., Prayer for Relief, Para. (c), p. 6. To comply with an
injunction granting this relief, and make all of the software applications used by employees of
Massachusetts health care facilities “independently accessible to blind persons,” would require
thousands of person-hours and certainly cost more than $75,0()(). See Declaration of Sumit Rana
(“Rana Decl.”), ll 5.

15 . Plaintiff also seeks a permanent injunction prohibiting Epic from selling,
installing, or contracting to sell or install any software to employers in the Commonwealth of
l\/lassachusetts that is not “independently accessible to blind persons[.]” Compl., Prayer for
Relief, Para. (b). The costs resulting from such an injunction would undoubtedly also exceed
$75,0()0. See Rana Decl., ‘ll 5.

16.7 This Court may consider the pecuniary impact on Epic of the injunctive relief
re<;§uester.i in the forming in e"~/a§u ati :<> ne ar nw t in co z roveis»/ for pair/owes oi myeran
jurisdiction See Rz.`ch¢zrd C, four/ig cit Co. v. Lei)enzhcz[, 389 f`.j»oi l, 3 list Cir. 2004) (""Couits
have repeatedly held that the value of the matter in controversy is measured not by the monetary
judgment which the plaintiff may recover but by the judgment’s pecuniary consequences to those
involved in the litigation”); Huston v. FLS Language Centres, 18 F. Supp. 3d l7, 23 (D. Mass.
2014) (stating that the cost to defendant of conducting accounting requested in complaint “must
be included” in amount in controversy).

l7. In this case, the pecuniary burden to Epic includes the costs of complying with an
order requiring it to render all of the software applications used by employees of Massachusetts
health care facilities “independently accessible to blind persons,” as well as the costs that would

result from the requested injunctive relief prohibiting Epic from selling or installing any of its

52598272v.3

CaSeiser_ta@raaatsza@aarr emanates/ageean Of 33

allegedly non-accessible software applications in l\/Iassachusetts. Combined, these costs
certainly exceed $75,00(). See Rana Decl., ‘ll 5.

l8. Plaintiff also requests an award of its reasonable attorneys’ fees pursuant to G.L.
c. l§lB, § 9. See Compl., Prayer for Relief, Para. (d), p. 6. Under this statute, a prevailing
plaintiff is entitled to recover his or her reasonable attorneys’ fees. See G.L. c. lSlB, § 9 (“If the
court finds for the petitioner it shall, in addition to any other relief and irrespective of the amount
in controversy, award the petitioner reasonable attomey's fees and costs unless special
circumstances would render such an award unjust.”).

l9. Where, as here, attomey’s fees are awardable by statute, a request for attorney’s
fees is included in the amount in controversy for purposes of diversityjurisdiction. See sz'elman

v. Genzyme Corp., 25l F.3d l, 7 (lst Cir. 2001).

121 _ .. .<._ .,.. ./» ii. ~a.~: 4,`/`_'»». »~ " »‘»-»»»`»-,»,n~w-`.»¢~ ;<,. '~ r/\ wm m /\ v\
23 line Court n':av false zuclt€.'iai notice of tire fact iliat remands w l‘\.//ia.ss<iti“n..ise)i and w
l r\ n ;/-\ ,\ -,. cv !l,\ . '~., r~,w,\ ,-\ ¢»\ vr-l-,\,~, ~ n v~.v- :i § ~+‘
ills i_);:,tiiei iot!inieiy ?i.nJ/¢ S}A~Iiiguie &i'it)i i©y ice ‘&vv€n”§o iC p‘§)“v't‘tzii§”ig pi€t§'f?<fhi‘$ §"

discrimination cases. See, e.g., Kosz‘er v. Trans Worla’Az'rlines, Inc., 181 F.3d 24, 37 (lst Cir.
l999) (afflrming district court’s award of$155,807.50 to prevailing plaintiff in case brought
under c. lSlB nearly two decades ago); E.E.O.C. v. AuloZone, Inc., 934 F. Supp. 2d 342, 359 (D.
l\/Iass. 20l 3) (in case under Title Vll and c. lSlB, awarding lead plaintiffs counsel attorney fees
0f$lO3,862.50); Quarterman v. Cz'ly ofSpringfield, 74 N.E.3d 265, 275 (Mass. App. Ct. 20l7),
review denied, 88 N.E.3d l 168 (l\/lass. 2()l7), cert denied sub nom Cily OfSpring/‘ield, Mass. v.
Quarterman, 138 S. Ct. 506, 199 L. Ed. 2d 386 (2()l7) (afflrming attorney’s fees award of
$l69,0()2.4l afterjury verdict of retaliation under G.L. c. lSlB).

2l. Accordingly, based on Plaintiff`s attorneys’ fees alone, the amount in controversy

exceeds $75,()00.

52598272v.3

CaSecJa§§£¥d§@?i%'&\i/ZD&%W£H?T Jr‘ile§l%?z?HQQ/i>§gé°s%te°-?’ O‘° 33

22. Epic disputes the merits of Plaintiff’s claims. Nonetheless, itis apparent from the
face of the Complaint, which seeks permanent injunctive relief that would result in costs
undoubtedly exceeding $75,()00, and an award of attorney’s fees under G.L, c. l5]B, § 9, that
the amount in controversy in this matter is at least $75,000, exclusive of interests and costs.

23. This Court therefore has original jurisdiction over Plaintiff’s claim, and the action
is removable to this Court. See 28 U.S.C. §§ l332(a); (c); l44l(a), (b).

Venue And Notice

24. Removal is appropriate “to the district court of the United States for the district
and division embracing the place where such action is pending.” See 28 U.S.C. § l44l(a).
Pursuant to 28 U.S.C. § lOl , this Court embraces the Superior Court of Suffolk County in the

Commonwealth of l\/lassachusctts. Accordingly, this Court is the appropriate venue for removal

.'_~.i~\l`,',,, n m irm/x oi,;r_ut _\
or ante action see 28 i,=.::».i_,. § i/~--.»w:-i\a;

")L' M.,.,"……A …..' `.2.,_ .,~A !l._,` ,._L`t!..f~, l 4 ; ,`L`D,` » A! \,..__h~ l g,»_\<~ home ¢-'A Dl_l -`-41`+!~1,~ , ,l

2a i`rt)mpi Wili?.eii ii free w ims i\rC»tiQ o men Gvai nas their scm to t iattit§fi tinGdgn

its counsel, and to the Clerk of Court for the Superior Court of Suffolk County, Commonwealth

of l\/lassachusetts, as required by 28 U.S.C. § l446(d). A copy of this notice is attached hereto as

Exhibit 2.
Conclusion
26. Based on the foregoing, this Court has original jurisdiction over this action

pursuant to 28 U.S.C. §§ 1332; therefore, the Court properly may exercise jurisdiction over this

lawsuit. See 28 U.S.C. §§ l44l(a).

27. Epic submits this Notice of Removal without waiving any defenses to the claims

asserted by Plaintiff, without conceding that Plaintiff has pleaded claims upon which relief can

52598272v.3

Ca$e<;%$l§i‘?¥sl.§&i%z§l/)VZD

O%H%JQH it Wi@il§iziHSQ/E>dep*?%?§‘l Ol 33

be granted, and without admitting that Plaintiff is entitled to any relief whatsoever (or that the

relief it seeks may properly be sought).

WHEREFORE, Defendant Epic Systems Corporation submits that this action is

removable based on diversityjurisdiction and respectfully requests that the state court action

titled The Nal‘z'onal Fea'eratl'on Ofthe Bll'nd, Inc. v. Epic Systems Corporatz`on, Civ. A. No. 18-

3758B, pending in Suffolk County Superior Court in the Commonwealth of l\/Iassachusetts, be

removed to the United States District Court for the District of Massachusetts.

Dated: December 2l, 2018

52598272v.3

Respectfully submitted,
EPIC SYSTEMS CORPORATI()N,

By its Attorneys,

,/s/ Anthony 5 Co!;far?o

 

Anthony Si Califano (BBO #66! l.36)
l\/lichael E. Steinberg (BBO) #690997)
SE`YFARTH SHAW LLP

Seaport East

Two Seaport Lane, Suite 300

Boston, MA 02210-2028

Tel: (617) 946~4800

Fax: (617) 946-4801
acalifano@seyfarth.com
msteinberg@seyfarth.com

Minh N. Vu (Pro Hace Vz`ce anticipated)
SE`YFARTH SHAW LLP

975 F St., NW

Washington, D.C. 20004

Tel: (202) 463-2400

Fax: (2()2) 828-5393
mvu@seyfarth.com

CaSer:sleS12181-§\7-21(2&1$\/2D0[2:?17h1€§ii?[1t Jll§l|ed: 1272211199/|]-’39€|3§%?§ 5 Of 33

CERTIFICATE OF SERVICE

1 hereby certify that on December 21 , 2018, I filed this document through this Court’s
electronic filing system and served this document on Plaintiff through US mail at the following
addresses:

Christine l\/l. Netski

Sugannan, Rogers, Barshak & Cohen, P.C.
101 Merrimac St., Suite 900

Boston, MA 02114~4737

Joseph B. Espo

Kevin D. Docherty

Brown Goldstein Levy LLP

120 East Baltimore Street, Suite 1700
Baltimore, MD 21202-6701

/s/ Anthony S. Calz'fano
Anthony S, Califano

52598272v.3

CaS§a§:éi?iléi%§~€l§%'l%V\/BOC%%éli?%lll line§l'tg/Sr/f§“r?ag§ag§f36 01 33

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

THE NATIONAL FEDERATION OF THE l ClVlL ACTIGN NO_:
BLIND, INC.,

Plaintiff . 1 REMovED FRoM THE sUPERioR
V coURT or sUFFoLK coUNrY,
' 5 coMMoNWEALTH or

EPIC sYerMs CoRPoRATroN, § MASSACHUSETTS
_ ' o.A.NO.is~srssB

Defendant

 

DECLARATION OF SUMIT RANA

1. l, Sumit Rana, am a senior vice president for Epic Systems Corporation (‘°Epic”).
§ oaks 112 @e-‘tiia trw cfi)c°s Notice cti”<rrf?§ event to 2") *'"sf §§ 1432
" 141 ard 1446 E‘;cop as otheiv so stems 3 have personal loiowledge ofthe contents ofrhis

declaration, and 1 can testify competently to them if called upon to do so.

2. 1 am informed that Plaintiff in this lawsuit seeks, among other relief, a permanent
injunction prohibiting Epic from selling, installing, or contracting to sell or install software to
any employer in the Commonwealth of Massachusetts that is not independently accessible t0
blind persons 1 am also informed that Plaintiff seeks the entry of a permanent injunction
requiring Epic to immediately undertake action to remediate any software used in Massachusetts
so that it is independently accessible to blind persons

3. Epic develops and sells an integrated suite of software used by hospitals, medical
groups, and healthcare organizations throughout the United States, including Massachusetts.

Epic’s sonare allows medical providers to manage patient care, maintain electronic medical

52645664v.2

 

 

 

» Case 1:18-cv-12630-RWZ Document 16 Filed 01/09/19 P
Case l:lS-cv-12630 Document6-1 Filed 12/21/18 Pagea §sz7 Ofgg

records, communicate with patients, and schedule medical appointments, among many other
functions

4. Epic’s software is currently used by more than 1,3 00 hospitals and clinics in
Massachusetts for use by their employees. Epic’s software applications are often customized by
our customers to meet their institutional and end-user needs For example, Epic’s software can be
configured by our customers to provide for greater end-user accessibility. While much of Epic’s
software is compatible with screen reader technology ~ and Epic has taken and continues to take
efforts to work with its customers to improve the accessibility of its software for blind and low
vision users ~ its full suite of software is not fully “independently accessible to blind persons” as

Epic understands that term to be used by the Plaintiff

5. "t`o make all of Epic’s software applications used by employees of l\/iassachusetts
h~t) ina tamara ruy increrieol; a¢em~ to ann oss/ns ¢,i come denman

,,t.¢»,*

installation of Epic’s software applications and updates in Massachusetts could cause
incalculable harm to Epic’s customers and patients who rely on the software to, among other
things, store and maintain critical medical records The costs resulting from such an injunction
would undoubtedly also exceed $`75,()0().

Pursuant to 28 USC § 1746, I declare under the penalty of perjury that the foregoing is

true and correct to the best of my knowledge

Executed on this §Q day of December, 2018, at Verona, Wisconsin.

/§Ma;é‘ foam

Sumit Rana

52645664V.2

 

 

a»e,».:i~,~.\¢<>,,-»rw¢ 1 sam ,:.,;»,..,..~..,

seassteers-areasasset entrants/agana Of 33

UNITED STATES DISTRICT COURT
FOR THE DISTRICT ()F MASSACHUSETTS

 

THE NATIONAL FEDERATION OF THE
BLIND, INC.,

Plaintiff, ClVlL ACTION NO.: 18-12630
v.
EPIC SYSTEMS CORPORATION,

Defendant.

 

CONSENT MOTION FOR EXTENSION OF TIME FOR RESPONDING TO
' CUMPLAHNT '

Defendant Epic Systems :Corporation {“§pic”`j‘ hereby movesN with consent r- .
lite i\lationai ?`edei“aiioii oi` the §§ii:'id,, inc., tin'ougii his counsel, for a liii~o‘ay extension ot` tit/ne to
respond to the Complaint, through and including February lz 26196 As grounds for this motion.,
Defendant states:

l. On December l l, 201 8, Plaintiff served Epic with the summons and complaint in
the instant action, which was originally filed in the Superior Court of Suffolk County,
l\/lassachusetts, Civil Action No. 18-3758B (the “Action”).

2. On this date, Defendant has filed its Notice of Removal and removed the Action to
this Court. Pursuant to Fed. R. Civ. P. 81, the current deadline for responding to the Complaint is
January 2, 2018.

3. Due to the upcoming holidays and vacation schedules of counsel, counsel for Epic
conferred with Plaintiff’s counsel to request a 30-day extension of time for responding to the

Complaint, Plaintist counsel, Kevin Docherty, Esq., stated his consent to the requested

53447538\/.1

3333ai§-na§asaszsassaia nerisnirs3/agnsn Of 33

extension

4. The extension will allow Epic sufficient time in which to review and respond to
Plaintiff’s Complaint. The extension will not prejudice either party or unduly delay the
proceedings

Accordingly, Epic respectfully requests that the Court grant this consent motion for a 30-

day extension of time to respond to the Complaint, through and including February l, 2019.

Respectfully submitted,
EPIC SYSTEMS CORPORATION,

By its Attorneys,

 

/s/ ,»€,'/thonv S. Calz`;’§/!,rzo

 

 

      

,r
/‘ inns '

h/lichaei ..
SEYFARTH Sl~§ iW LLP
Seaport East

Two Seaport Lane_, Suite 300
Boston, MA 02210-2028
Tel: (617) 946-4800

Fax: (617) 946-4801
acalifano@seyfarth.com
msteinberg@seyfarth.com

Minh N. Vu (Pro Hace Vl'ce anticipated)
SEYFARTH SHAW LLP

975 F St., NW

Washington, D.C. 20004

Tel: (202) 463-2400

Fax: (202) 828-5393
mvu@seyfarth.com

Dated: December 21 , 2018

53447538v.l

CaSQChs§ 1C:§81-c v-;ii(§&¥)\/ZDOD Ocuc=§\n n(t§§t Jl'-Gl|ed i§§(?Z(ngQ/l]-°agep §%? go Of 33

CERTIFICATE OF SERVICE

I hereby certify that on December 21 , 2018, I filed this document through this Court’s
electronic filing system and served this document on Plaintiff through US mail at the following
addresses:

Christine M. Netski

Sugarman, Rogers, Barshak & Cohen, P.C.
101 l\/lerrimac St., Suite 900

Boston, l\/IA 021 14-4737

Joseph B. Espo

Kevin D. Docherty

Brown Goldstein Levy LLP

120 East Baltimore Street, Suite 1700
Baltimore, MD 21202-6701

/S/Anthonv S. Calz`fano
Anthony S. Califano

LU§AL Rii’§§ 71§§.#§`1§2`1 §Eii'i"i§il AT`E

 

S\jlllK/£ §Uli \JI;F;,‘ ,/1LH ;» iqi!~iié;'i>/;)

   

11“{‘ "7 f )'1
1 11111:;i)y 1;'1;11'111y1.1 i-.at ot\iso(uu to i neal -\111 ,/ i§e )§§ ),11111
- n/\ wm nw “'V\l\' '\ …\ r\ t\ n r\ n f\ L,l'\
counsel icgaidnig thc ex tension et ti znc colt test aid 1 this ratio as d Pla int iii s co ins-el gave hi s
consent to the requested extension

/s/Anthony S. Calz'fano

53447538v11

CaSeCJa§§ f\i§'-%\§SlOZMZD c?i?hjgh?%t Ji§|edFi!leZqu:l`_/L%Q/il°age §%(1 §1 Of 33

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

THE NATIONAL FEDERATION OF THE
BLIND, INC.,

_ , ClVlL ACTION NO.: 18-12630
Plaintiff,
v.

EPIC SYSTEMS CORPORATION,

Defendant

 

DEFENDANT EPIC SYSTEMS CORPORATION’S CORPORATE DISCLOSURE
STATEMENT

m, _ , . 1 , , ,, . a
Pi‘“s‘isni to Ped7 19 i_,ii/, 11 /,i ‘”“eie“fiaht ii_hic tvyse”€s §oieorato" §” tip ic ) wastes the
toiiowing ci:se§osm"es;
l, 1119ch has no parent corporation

2. No corporation owns 10% or more of Epic’s stock.

[Sz'gnatures onfollowl`ng page ]

53443703v.l

--2630 WZ Document 16 Filed01/09/19 Pa 93201°33
CaSeCleiéL§ -cv12§30 Document4 Filec|12/21/18 Page 2901c f3

Respectfully Submitted,
EPIC SYSTEMS CORPORATION,

By its Attorneys,

/s/ Anthony S. Califano

Anthony S. Califano (BBO #661136)
Michael E. Steinberg (BB) #690997)
SEYFARTH SHAW LLP

Seaport East

TWO Seaport Lane, Suite 300
Boston, MA 02210-2028

Tel: (6]7) 946-4800

Fax: (6]7) 946-4801
acalifano@$eyfarth.com
msteinberg@$eyfarth.com

M§nh I\’ ‘Ju (Pm Hace V.fce 311?:§@§ paied.)
C."T.` L;‘./T/\, i`»";`L`i' Q§I[ALW

izui)_

 

*"§;“ `\T\
ngt<)n, D.-C. 20004
§`e§ (202) 463 2400

Fax: (202)88 -5 93
mvu@seyfarth com

Dated: December 21, 2018

53443703v.]

Cas%a§§i§ia§e§%-awz@a%aa?w a.e§iizizfiil%g/tzg§§%$333 Of 33

CERTIFICATE OF SERVICE

I hereby certify that on December Zl, 2018, a copy of the foregoing document Was filed
electronically and Served by mail on anyone unable to accept electronic filing. Notice of this
filing Will be sent by e-mail to all parties by operation ofthe Court’s electronic filing system or
by mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic

Fi|ing. Parties may access this filing through the Court’s CM/ECF System.

/s/ Anthony S. Calz`fano
Anthony S. Califano

53443703v.l

